Citation Nr: 1436752	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In December 2013, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

A bilateral hand disorder, to include stenosing tenosynovitis, carpal tunnel syndrome, arthritis, and trigger finger (stenosing flexor tenosynovitis), is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disorder have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's May 2008 letter advised the Veteran of the criteria for establishing his claim of service connection. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2014, the Veteran was provided with an examination of the hands and fingers.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of hand and finger symptoms, and conducting a physical examination of the Veteran, the examiner provided an opinion addressing the etiology of the Veteran's current bilateral hand disorder, and provided supporting rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
Pursuant to the Board's December 2013 remand, the RO sent a notice letter to the Veteran in January 2014 and provided the Veteran with an examination of the hands and fingers in April 2014.  Accordingly, the directives of the Board's December 2013 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran served in the Army from July 1979 to July 1982.  His service personnel records reflect that he performed duties as an armorer.  The Veteran's entrance examination, performed in June 1979, noted normal findings throughout.  A medical history report, completed pursuant to his entrance examination, noted his history of a fractured 2nd metacarpal in 1973, no sequella.  His service treatment records are completely silent as to any complaints of or treatment for any disorder of the hands or fingers.

A December 2007 treatment summary letter from G.S., M.D., noted that the Veteran was being treated for stenosing tenosynovitis of the bilateral hands.  It also noted that the Veteran had locking and catching, "especially of the third and fourth fingers most likely with chronic and aggressive use both with his activities of daily living and especially his work-related activities since he has been using his hands within the service especially with armor and gun control."  Dr. S. then opined that "it is very likely that his stenosing tenosynovitis of his hands can be related to work-related activities."

A February 2008 treatment summary letter from Z.M., M.D., noted that the Veteran's history of having been employed as a police officer for over 20 years.  Dr. Z. reported that qualifying with his service weapons caused the Veteran to have chronic pain due to "arthritis and trigger finger" in both hands.  A subsequent letter from Dr. Z., received in February 2011, noted diagnoses of bilateral carpel tunnel syndrome, with bilateral hand numbness and weakness.

In February 2008, a VA examination for joints was conducted.  The Veteran reported complaints of pain and locking of the third and fourth digits of both hands.  The Veteran indicated that these symptoms started five years earlier and have progressively worsened.  Physical examination of the hands revealed a normal range of motion with finger to thumb and full grip/fist.  The examination report noted that there was discomfort with palpation, but no palpable tendon cord.  It also noted that there was no synovitis and no joint deformity found.  An x-ray examination of the hands was conducted and was normal.  The report concluded with diagnoses of symptomatic bilateral trigger fingers, with no evidence of contracture, and no objective evidence of osteoarthritis in the hands, with no loss of range of motion.

In March 2014, the Veteran underwent a VA examination of the hand and fingers.  The examiner noted that the Veteran's claims file had been reviewed.  The examination report noted current diagnosis of stenosing tenosynovitis of the bilateral hands and history of a fractured second metacarpal prior to service.  The report noted the Veteran's contentions that his current hand problems are due to the repetitive use tasks he performed as a military armorer.  The Veteran denied having any specific injury to his hands during service.  The examination report noted the Veteran's post service employment as a federal police officer.  X-ray examination of the hands were conducted and revealed no significant joint abnormality and concluded with impressions of unremarkable hand.  Following a physical examination, the examiner opined that the Veteran's current bilateral hand disorder was "less likely than not" incurred in or caused by his military service.  In support of this opinion, the examiner noted that there is no documentation to indicate onset of this condition either in or proximate to service.  The examiner noted that the onset of the condition first appears more than 20 years after the Veteran's separation from service.  In addition, the examiner indicated that the Veteran's nonservice-connected diabetes mellitus significantly increases the risk of developing stenosing tenosynovitis and trigger finger (stenosing flexor tenosynovitis).  Finally, the examiner noted that the Veteran's bilateral hand condition was a mild case of a relatively common condition which can be caused by a variety of repetitive tasks and is often times multifactorial in nature.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a bilateral hand disorder.  His service treatment records are completely silent as to any complaint or diagnosis of a hand or finger disorder.  

Following his separation from service, the first post service complaint or diagnosis of a hand or finger disorder is not shown for over two decades.  During his February 2008 VA examination, the Veteran reported a history of hand problems beginning just five years earlier. 

After reviewing all of the evidence in the claims file, the VA examiner in March 2014 opined that the Veteran's current bilateral hand disorder was "less likely than not" incurred in or caused by his military service.  The Board finds this opinion to be the most probative evidence of record as to whether the Veteran currently has any hand disorder related to military service.  It is the only opinion of record provided by an examiner that had reviewed the Veteran's claim file, discussed the history of the condition with the Veteran, and conducted a physical examination of the Veteran's hands and fingers.  In addition, the examiner provided a well-reasoned rationale in support of the opinion provided.

In addition, the private opinions of record present several issues which reduce their probative value.  The December 2007 from G.S., M.D., is speculative on its face in claiming that the Veteran's bilateral hand disorder "can" be due his "work-related activities since he has been using his hands within the service especially with armor and gun control."  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  It is also unclear from this opinion as to whether it references the Veteran's duties in armor and gun control in the military or as a police officer.  Similarly, the reference to "service weapons" made in the opinion from Z.M., M.D., appears to refer to the Veteran's post service employment as a police officer.  This conclusion is supported by the fact that the letter was written to support the Veteran's disability retirement from that post service position.

While the Veteran's inservice duties involving repetitive tasks using his hands is not disputed, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the weight of the probative and competent evidence does not link a bilateral hand disorder to the Veteran's military service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for a bilateral hand disorder is not warranted.


ORDER

Service connection for a bilateral hand disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


